 



Exhibit 10.24
Description of Compensation Payable to Non-Employee Directors
     The following summarizes the current compensation and benefits received by
the Company’s non-employee directors. It is intended to be a summary of existing
arrangements and is not intended to provide any additional rights to any
director.
Non-employee directors receive an annual retainer of $20,000 for service on the
board of directors, plus $2,500 for attendance at each regularly scheduled
meeting of the board of directors or each committee meeting not otherwise held
on the day of a board meeting, and $1,000 for attendance by telephone at any
specially called board meeting or committee meeting. The Chairs of the Audit
Committee and Compensation Committee receive additional annual retainers of
$10,000 and $5,000, respectively. In addition, in 2004, the Company adopted a
policy pursuant to which each non-employee director was initially granted
options to purchase 10,000 shares of the Company’s common stock and will
annually be granted options to purchase 5,000 shares of such stock. The options
will have an exercise price equal to the fair market value of the Company’s
common stock on the date of grant and will vest in four equal annual
installments. Initial grants under the policy were made in August 2004 and
annual grants thereafter will be made on the date of the Company’s annual
meeting of stockholders. Directors are also reimbursed for all out-of-pocket
expenses incurred in attending such meetings.

 